Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT

Dated as of October 18, 2011

TO

THIRD AMENDED AND RESTATED

CREDIT AGREEMENT

Dated as of March 16, 2010

AMONG

BILL BARRETT CORPORATION,

AS BORROWER,

JPMORGAN CHASE BANK, N.A.

AS ADMINISTRATIVE AGENT,

AND

THE LENDERS PARTY HERETO



--------------------------------------------------------------------------------

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT DATED AS OF OCTOBER 18, 2011 TO THIRD AMENDED AND RESTATED
CREDIT AGREEMENT DATED AS OF MARCH 16, 2010 (this “First Amendment”) is among
Bill Barrett Corporation, a corporation duly formed and existing under the laws
of the State of Delaware (the “Borrower”), each of the lenders party to the
Credit Agreement referred to below (collectively, the “Lenders”), and JPMORGAN
CHASE BANK, N.A., as administrative agent for the Lenders (in such capacity,
together with its successors in such capacity, the “Administrative Agent”).

R E C I T A L S

A. The Borrower, the Administrative Agent and the Lenders are parties to that
certain Third Amended and Restated Credit Agreement dated as of March 16, 2010
(as amended, restated, modified or supplemented, the “Credit Agreement”),
pursuant to which the Lenders have made certain credit available to and on
behalf of the Borrower.

B. The Borrower has requested and the Administrative Agent and the Lenders have
agreed to increase the Borrowing Base, make certain other changes to the
Commitments of the Lenders under the Credit Agreement and make certain other
changes to the terms and provisions thereof.

C. NOW, THEREFORE, to induce the Administrative Agent and the Lenders to enter
into this First Amendment and in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this First Amendment. Unless otherwise indicated, all section
references in this First Amendment refer to sections of the Credit Agreement.

Section 2. Amendments to Credit Agreement.

2.1 Amendments to Section 1.02.

(a) The following definitions are hereby added to Section 1.02 where
alphabetically appropriate:

“Commitment Fee Rate” has the meaning set forth in the definition of “Applicable
Margin”.

“First Amendment” means that certain First Amendment dated as of October 18,
2011 to Third Amended and Restated Credit Agreement dated as of March 16, 2010
among the Borrower, the Administrative Agent and the Lenders party thereto.



--------------------------------------------------------------------------------

“First Amendment Effective Date” means October 18, 2011.

“Funding Office” means the office of the Administrative Agent specified in
Section 12.01 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“Swingline Commitment” means the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.09 in an aggregate principal amount at any
one time outstanding not to exceed $25,000,000.

“Swingline Exposure” means at any time, the sum of the aggregate amount of all
outstanding Swingline Loans at such time. The Swingline Exposure of any Lender
shall be its Applicable Percentage of the total Swingline Exposure at such time.

“Swingline Lender” means at any one time either U.S. Bank National Association
or JPMorgan Chase Bank, N.A., or any other Lender agreeing in writing to act as
a swingline lender, each, in its capacity as the lender of Swingline Loans.

“Swingline Loan” has the meaning set forth in Section 2.09.

“Swingline Participation Amount” has the meaning set forth in Section 2.10.

“Refunded Swingline Loans” has the meaning set forth in Section 2.10.

(b) The following definitions are hereby amended and restated in their entirety
to read as follows:

“Agreement” means this Third Amended and Restated Credit Agreement, as amended
by the First Amendment, as the same may be amended or supplemented from time to
time.

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan or the Commitment Fee Rate, the rate per annum set forth in the
Borrowing Base Utilization Grid below based upon the Borrowing Base Utilization
Percentage then in effect:

 

Borrowing Base

Utilization Percentage

  

< 25%

 

     ³25%
<50%     

³50% <

75%

     ³75% <
90%     

³ 90%

 

 

ABR Loans

     0.50%         0.750%         1.00%         1.250%         1.50%   

Eurodollar Loans

     1.50%         1.75%         2.00%         2.25%         2.50%   

Commitment Fee Rate

     0.375%         0.375%         0.500%         0.500%         0.500%   

 

3



--------------------------------------------------------------------------------

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change; provided, however, that if at any
time the Borrower fails to deliver a Reserve Report pursuant to Section 8.12(a),
then the “Applicable Margin” means the rate per annum set forth on the
applicable grid when the applicable Borrowing Base Utilization Percentage is at
its highest level; provided further that the Applicable Margin shall revert to
the previous Applicable Margin upon the Borrower’s delivery of such Reserve
Report.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit and Swingline
Loans hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be (a) modified from time to time pursuant to Section 2.06 and (b) modified
from time to time pursuant to assignments by or to such Lender pursuant to
Section 12.04(b); and “Commitments” means the aggregate amount of the
Commitments of all the Lenders. The amount representing each Lender’s Commitment
shall at any time be the lesser of such Lender’s Maximum Credit Amount and such
Lender’s Applicable Percentage of the then effective Borrowing Base.

“LC Commitment” means, at any time, one hundred million dollars ($100,000,000).

“Maturity Date” means October 31, 2016.

“Permitted Debt” means (i) any unsecured senior or senior subordinated Debt,
including convertible securities, incurred pursuant to Section 9.02(h), (ii) any
of the Debt listed on Schedule 9.02 and (iii) any Permitted Refinancing Debt in
respect thereof.

“Permitted Debt Documents” means such agreements and documents as may be
executed to evidence or govern (or, if such agreements or documents evidence or
govern multiple series or tranches of Debt, to the extent evidencing or
governing) any Permitted Debt, as the same shall be amended, supplemented or
otherwise modified from time to time in accordance with Section 9.04(b).

“Permitted Refinancing Debt” means (a) Debt (for purposes of this definition,
“new Debt”) incurred in exchange for, or proceeds of which are used to Redeem or
otherwise refinance, in whole or in part, any other Debt (the “Refinanced
Debt”); provided that, (i) such new Debt does not require the payment of
interest in cash at a rate per annum in excess of market rates at the time such
Debt is issued (and for purposes of this clause original issue discount and
Equity Interests issued to the holders of such Debt as consideration for the
acceptance of such Debt shall not be considered interest) plus an additional

 

4



--------------------------------------------------------------------------------

default rate not to exceed 2% per annum; (ii) such new Debt does not contain
covenants or defaults which are more restrictive, taken as a whole, than those
contained in this Agreement and the other Loan Documents unless the Borrower and
Guarantors shall have executed and delivered a contemporaneous amendment to this
Agreement and the other Loan Documents to make comparable changes to this
Agreement and the other Loan Documents; and (iii) if the Refinanced Debt is
subordinated to the Indebtedness (or, if applicable, the Guaranty Agreement),
such new Debt (and any guarantees thereof) is subordinated in right of payment
to the Indebtedness (or, if applicable, the Guaranty Agreement) to at least the
same extent as the Refinanced Debt on terms that are reasonably satisfactory to
the Administrative Agent; or (b) new Debt that is being incurred pursuant to
Section 9.02(h) in exchange for or to Redeem or otherwise refinance outstanding
Permitted Debt, provided that such new Debt is on market terms as reasonably
determined in good faith by the Administrative Agent, which determination shall
not be unreasonably withheld or delayed.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans, its LC Exposure
and its Swingline Exposure at such time.

2.2 Amendment to Annex I. Annex I to the Credit Agreement is hereby replaced
with Annex I to this Amendment.

2.3 Amendment to Schedule 9.02. Schedule 9.02 to the Credit Agreement is hereby
replaced with Schedule 9.02 to this Amendment.

2.4 Amendment to Section 2.06(c). Section 2.06(c)(ii)(A) is hereby amended and
restated in its entirety to read as follows:

(A) such increase shall not be less than $50,000,000 unless the Administrative
Agent or Issuing Bank otherwise consents, and no such increase shall be
permitted if after giving effect thereto the Aggregate Maximum Credit Amounts
would exceed $1,750,000,000;

2.5 Addition of Section 2.09. Section 2.09 is hereby added to the Credit
Agreement to read as follows:

Section 2.09. Swingline Commitment.

(a) Subject to the terms and conditions hereof, the Swingline Lender agrees to
make a portion of the credit otherwise available to the Borrower under the
Commitments from time to time during the Availability Period by making swing
line loans (“Swingline Loans”) to the Borrower; provided that (i) the aggregate
principal amount of Swingline Loans outstanding at any time shall not exceed the
Swingline Commitment then in effect (notwithstanding that the Swingline Loans
outstanding at any time, when aggregated with the Swingline

 

5



--------------------------------------------------------------------------------

Lender’s other outstanding Loans, may exceed the Swingline Commitment then in
effect) and (ii) the Borrower shall not request, and the Swingline Lender shall
not make, any Swingline Loan if, after giving effect to the making of such
Swingline Loan, the Revolving Credit Exposures would exceed the total
Commitments. During the Availability Period, the Borrower may use the Swingline
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof. Swingline Loans shall be ABR Loans only.

(b) The Borrower shall repay to the Swingline Lender the then unpaid principal
amount of each Swingline Loan and interest thereon on the earlier of the
Termination Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a Loan is borrowed,
the Borrower shall repay all Swingline Loans then outstanding.

2.6 Addition of Section 2.10. Section 2.10 is hereby added to the Credit
Agreement to read as follows:

Section 2.10. Procedure for Swingline Borrowing; Refunding of Swingline Loans.

(a) Whenever the Borrower desires that the Swingline Lender make Swingline
Loans, the Borrower shall give the Swingline Lender irrevocable telephonic
notice confirmed promptly in writing (which telephonic notice must be received
by the Swingline Lender not later than as mutually agreed upon between the
Borrower and Swingline Lender New York City time, on the date of the proposed
Borrowing), specifying (i) the amount to be borrowed and (ii) the requested
borrowing date (which shall be a Business Day during the Availability Period).
The Borrower shall promptly advise the Administrative Agent of any such notice
sent by the Borrower to the Swingline Lender, which notice shall include a
certificate executed by the Borrower certifying as to compliance with clauses
(i) and (ii) of Section 2.09(a). Each borrowing under the Swingline Commitment
shall be in an amount equal to $500,000 or a whole multiple of $100,000 in
excess thereof. Not later than as mutually agreed upon between the Borrower and
Swingline Lender, New York City time, on the borrowing date specified in a
notice in respect of Swingline Loans, the Swingline Lender shall make available
to the Borrower by means of a credit to the general deposit account of the
Borrower held at the Swingline Lender an amount in immediately available funds
equal to the amount of the Swingline Loan to be made by the Swingline Lender.
The Swingline Lender shall report the Swingline Exposure to the Administrative
Agent on a weekly basis.

(b) If the Borrower has not repaid a Swingline Loan on or before the date
specified in Section 2.09(b), the Borrower hereby authorizes and directs the
Administrative Agent, and after receiving notice from the

 

6



--------------------------------------------------------------------------------

Administrative Agent each Lender hereby agrees to make, an ABR Loan, in an
amount equal to such Lender’s Applicable Percentage of the aggregate amount of
the Swingline Loans (the “Refunded Swingline Loans”) outstanding as of such
date, to repay the Swingline Lender. Each Lender shall make the amount of such
Loan available to the Administrative Agent at the Funding Office in immediately
available funds, not later than 10:00 A.M., New York City time, one Business Day
after the date of such notice. The proceeds of such Loans shall be immediately
made available by the Administrative Agent to the Swingline Lender for
application by the Swingline Lender to the repayment of the Refunded Swingline
Loans. The Borrower irrevocably authorizes the Swingline Lender to charge the
Borrower’s accounts at the Swingline Lender (up to the amount available in each
such account) in order to immediately pay the amount of such Refunded Swingline
Loans to the extent amounts received from the Lenders are not sufficient to
repay in full such Refunded Swingline Loans.

(c) If prior to the time a Loan would have otherwise been made pursuant to
Section 2.10(b), one of the events described in Section 10.01(h) shall have
occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Loans may
not be made as contemplated by Section 2.10(b), each Lender shall, on the date
such Loan was to have been made pursuant to the notice referred to in
Section 2.10(b), purchase for cash an undivided participating interest in the
then outstanding Swingline Loans by paying to the Swingline Lender an amount
(the “Swingline Participation Amount”) equal to (i) such Lender’s Applicable
Percentage times (ii) the sum of the aggregate principal amount of Swingline
Loans then outstanding that were to have been repaid with such Loans.

(d) Whenever, at any time after the Swingline Lender has received from any
Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.

(e) Each Lender’s obligation to make the Loans referred to in Section 2.10(b)
and to purchase participating interests pursuant to Section 2.10(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or the Borrower may have against the Swingline Lender, the Borrower
or any other Person for any reason whatsoever, (ii) the occurrence or

 

7



--------------------------------------------------------------------------------

continuance of a Default or an Event of Default (other than as to Loans as set
forth in Section 2.10(b)) or the failure to satisfy any of the other conditions
specified in Section 6.02, (iii) any adverse change in the condition (financial
or otherwise) of the Borrower, (iv) any breach of this Agreement or any other
Loan Document by the Borrower, any Guarantor or any other Lender or (v) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing.

(f) The provisions of the Credit Agreement related to Defaulting Lenders are
also applicable, as appropriate, to the Swingline Lender and any Swingline
Loans.

2.7 Amendment to Section 3.05(a). The first sentence of Section 3.05(a) is
hereby amended and restated in its entirety to read as follows:

The Borrower agrees to pay to the Administrative Agent for the account of each
Lender a commitment fee, which shall accrue at the Commitment Fee Rate on the
average daily amount of the unused amount of the Commitment of such Lender
during the period from and including the date of this Agreement to but excluding
the Termination Date provided that for the purpose of determining the fee
payable pursuant to this Section 3.05(a), a Lender’s Swingline Exposure shall
not be taken into account in calculating the unused amount of its Commitment.

2.8 Amendment to Section 8.14. Section 8.14 is hereby amended and restated in
its entirety to read as follows:

(a) In connection with each redetermination of the Borrowing Base, the Borrower
shall review the Reserve Report and the list of current Mortgaged Properties (as
described in Section 8.12(c)(vi)) to ascertain whether the Mortgaged Properties
represent at least 80% of the total value of the Oil and Gas Properties
evaluated in the most recently completed Reserve Report after giving effect to
exploration and production activities, acquisitions, dispositions and
production. In the event that the Mortgaged Properties do not represent at least
80% of such total value, then the Borrower shall, and shall cause its
Subsidiaries to, promptly, but in any event no later than 60 days, after the
date such Reserve Report is delivered to the Administrative Agent, grant to the
Administrative Agent as security for the Indebtedness a first-priority Lien
interest (subject only to Excepted Liens of the type described in clauses (a) to
(d) and (f) of the definition thereof, but subject to the provisos at the end of
such definition) on additional Oil and Gas Properties not already subject to a
Lien of the Security Instruments such that after giving effect thereto, the
Mortgaged Properties will represent at least 80% of such total value. All such
Liens will be created and perfected by and in accordance with the provisions of
deeds of trust, security agreements and financing statements or other Security
Instruments, all in form and substance reasonably satisfactory to the
Administrative Agent and in sufficient executed (and acknowledged where
necessary or appropriate)

 

8



--------------------------------------------------------------------------------

counterparts for recording purposes. In order to comply with the foregoing, if
any Subsidiary places a Lien on its Oil and Gas Properties and such Subsidiary
is not a Guarantor, then it shall become a Guarantor and comply with
Section 8.14(b).

(b) The Borrower shall cause each Domestic Subsidiary (other than any Subsidiary
classified as such based on the Borrower or any Subsidiary being a general
partner thereof, unless such Subsidiary is a Wholly-Owned Subsidiary), promptly,
but in any event no later than 60 days after such Domestic Subsidiary becomes
such, to guarantee the Indebtedness pursuant to the Guaranty Agreement. In
connection with any such guaranty, the Borrower shall, or shall cause such
Domestic Subsidiary to, promptly, but in any event no later than 60 days, after
such Domestic Subsidiary becomes such, (A) execute and deliver a supplement to
the Guaranty Agreement executed by such Domestic Subsidiary, (B) pledge all of
the Equity Interests of such Domestic Subsidiary (including, without limitation,
delivery of original stock certificates evidencing the Equity Interests of such
Domestic Subsidiary, together with an appropriate undated stock powers for each
certificate duly executed in blank by the registered owner thereof) and
(C) execute and deliver such other additional closing documents, certificates
and legal opinions as shall reasonably be requested by the Administrative Agent.

(c) In the event that the Borrower or any Domestic Subsidiary becomes the owner
of a Foreign Subsidiary, then the Borrower shall, or shall cause such Domestic
Subsidiary to promptly, but in any event no later than 60 days after such
Foreign Subsidiary becomes so owned, (A) execute and deliver a supplement to the
Guaranty Agreement executed by the Borrower or such Domestic Subsidiary,
(B) pledge 65% of all the Equity Interests of such Foreign Subsidiary
(including, without limitation, delivery of original stock certificates
evidencing such Equity Interests of such Foreign Subsidiary, together with
appropriate stock powers for each certificate duly executed in blank by the
registered owner thereof) and (C) execute and deliver such other additional
closing documents, certificates and legal opinions as shall reasonably be
requested by the Administrative Agent.

(d) Any Person that must guarantee the Indebtedness in order for the Borrower to
be in compliance with Section 9.04(b)(ii)(A)(4) shall guarantee the Indebtedness
pursuant to the Guaranty Agreement. In connection with any such guaranty, the
Borrower shall, or shall cause such Person to, promptly, but in any event no
later than 60 days after the date required thereby, (A) execute and deliver a
supplement to the Guaranty Agreement executed by such Person, and (B) execute
and deliver such other additional closing documents, certificates and legal
opinions as shall reasonably be requested by the Administrative Agent. If at any
time such Person is not otherwise required to guarantee the Indebtedness
hereunder (whether pursuant to the other provisions of this Section 8.14 or
otherwise) or under any other Loan Document, then upon receipt by the
Administrative Agent of evidence satisfactory to it that such Person

 

9



--------------------------------------------------------------------------------

has been fully and finally released from its guarantee obligations in respect of
the Permitted Debt, such person shall be released from its guarantee obligations
with respect to the Indebtedness and the Administrative Agent shall, at the sole
cost and expense of the Borrower, execute such further documents and do all such
further acts so as to reasonably evidence such release.

2.9 Amendment to Section 9.02(b). Section 9.02(b) is hereby amended and restated
in its entirety to read as follows:

(b) Debt of the Borrower and its Subsidiaries existing on the First Amendment
Effective Date and set forth on Schedule 9.02 attached hereto and any Permitted
Refinancing Debt in respect thereof.

2.10 Amendment to Section 9.02(d). Section 9.02(d) is hereby amended and
restated in its entirety to read as follows:

(d) Debt under Capital Leases not to exceed $100,000,000 in the aggregate at any
one time outstanding.

2.11 Amendment to Section 9.02(h). Section 9.02(h) is hereby amended and
restated in its entirety to read as follows:

(h) Permitted Debt incurred after the First Amendment Effective Date, the
principal amount of which does not exceed $750,000,000 in the aggregate at any
one time outstanding and any guarantees thereof; provided that, except to the
extent such Permitted Debt constitutes Permitted Refinancing Debt, (i) the
Borrower shall furnish notice to the Administrative Agent of such Permitted Debt
contemporaneously with the incurrence of such Debt, (ii) at the time of
incurring such Permitted Debt (A) no Default has occurred and is then continuing
and (B) no Default would result from the incurrence of such Permitted Debt after
giving effect to the incurrence of such Permitted Debt (and any concurrent
repayment of Debt with the proceeds of such incurrence), (iii) the incurrence of
such Permitted Debt (and any concurrent repayment of Debt with the proceeds of
such incurrence) would not result in the total Revolving Credit Exposure
exceeding the Borrowing Base after giving effect to any adjustment in the
Borrowing Base pursuant to Section 2.07(e), (iv) such Permitted Debt does not
have any scheduled amortization prior to the date which is one year after the
Maturity Date, (v) such Permitted Debt does not have a scheduled maturity sooner
than the date which is one year after the Maturity Date, and (vi) concurrently
with the incurrence of such Permitted Debt (except to the extent such Permitted
Debt constitutes Permitted Refinancing Debt issued in exchange for or to Redeem
or otherwise refinance outstanding Permitted Debt), the Borrowing Base is
adjusted pursuant to Section 2.07(e).

2.12 Amendment to Section 9.02(i). Section 9.02(i) is hereby amended and
restated in its entirety to read as follows:

 

10



--------------------------------------------------------------------------------

(i) other Debt not to exceed $75,000,000 in the aggregate at any one time
outstanding.

2.13 Amendment to Section 9.04. Section 9.04 is hereby amended and restated in
its entirety to read as follows:

(a) Restricted Payments. The Borrower will not, and will not permit any of its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, return any capital to its stockholders or
make any distribution of its Property to its Equity Interest holders, except
(i) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its Equity Interests (other
than Disqualified Capital Stock), (ii) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests, (iii) so long as no
Event of Default has occurred and is continuing, the Borrower may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Borrower and its
Subsidiaries and (iv) so long as no Event of Default has occurred and is
continuing on the related date of declaration of dividend or date notice of
Redemption is given (or, if such dividend declaration date or Redemption notice
date is more than 60 days prior to the related dividend payment date or
Redemption date, such dividend payment date or Redemption date) and on the
related dividend payment date or Redemption date the Revolving Credit Exposures
do not exceed the Borrowing Base then in effect, the Borrower may pay cash
dividends in respect of common shares of its Equity Interests and/or Redeem all
or a portion of the Convertible Notes if after giving pro forma effect to such
cash dividend and/or Redemption the sum of (a) the unused portion of the
Commitments and (b) unencumbered cash and Investments under
Section 9.05(c)-(f) exceeds 20% of the Borrowing Base then in effect.

(b) Repayment of Permitted Debt; Amendment of Permitted Debt Documents. The
Borrower will not, and will not permit any Subsidiary to, prior to the date that
is one year after the Maturity Date: (i) call, make or offer to make any
voluntary or optional Redemption of or otherwise voluntarily or optionally
Redeem (whether in whole or in part) any Permitted Debt, except (A) to the
extent constituting a Redemption, the conversion of Permitted Debt into common
stock of the Borrower and, in connection therewith, the settlement in cash of
any Permitted Debt required to avoid the issuance of fractional shares of common
stock or (B) with the cash proceeds of (1) an Equity Offering, (2) Permitted
Debt or Permitted Refinancing Debt or (3) any asset sale to the extent not
required by this Agreement to be applied to repayment of Indebtedness and a
concurrent reduction in the Commitments; (ii) amend, modify, waive or otherwise
change, or consent or agree to any amendment, modification, waiver or other
change to, any of the terms of the Permitted Debt Documents with respect to any
Permitted Debt if (A) the effect thereof is (1) to shorten its maturity or
average life, (2) to require any payment of principal thereof (except payments
permitted by Section 9.04(b)(i)), (3) to increase the rate of interest payable
in cash so that

 

11



--------------------------------------------------------------------------------

the aggregate of all such interest payable in cash exceeds market rates then in
effect (and for purposes of this clause original issue discount and Equity
Interests issued to the holders of such Debt as consideration for the acceptance
of such Debt shall not constitute interest) plus an additional default rate not
to exceed 2% per annum or shorten any period for payment of any such cash
interest or modify the method of calculating the interest rate or (4) to add any
guarantor or surety, unless such guarantor or surety also guarantees the
Indebtedness pursuant to the Guaranty Agreement and each of the Borrower and
such guarantor or surety otherwise complies with Section 8.14(d), (B) such
action requires the payment of a consent, amendment, waiver or other similar fee
in excess of 2.5% in any 12-month period, (C) such action adds covenants or
defaults to the extent more restrictive, taken as a whole, than those contained
in this Agreement and the other Loan Documents unless the Borrower and
Guarantors shall have executed and delivered a contemporaneous amendment to this
Agreement and the other Loan Documents to make comparable changes to this
Agreement or the other Loan Documents or (D) such action secures any such Debt;
or (iii) designate any Debt (other than obligations of the Borrower and
Subsidiaries pursuant to the Loan Documents) as “Designated Senior Indebtedness”
or “Designated Guarantor Senior Indebtedness” or give any such other Debt any
other similar designation for the purpose of the Permitted Debt Documents.

2.14 Amendment to Section 9.05(m). Section 9.05(m) is hereby amended and
restated in its entirety to read as follows:

(m) other Investments not to exceed $75,000,000 in the aggregate at any time.

Section 3. Borrowing Base Redetermination. For the period from and including the
Amendment Effective Date to but excluding the next Redetermination Date, the
amount of the Borrowing Base shall be equal to One Billion One Hundred Million
Dollars ($1,100,000,000). Notwithstanding the foregoing, the Borrowing Base may
be subject to further adjustments from time to time pursuant to Sections
2.07(e), 8.12(b), 8.13(c), 9.12 and 9.19.

Section 4. Reallocation of Commitments.

4.1 The Lenders have agreed among themselves, in consultation with the Borrower,
that (a) certain of the Lenders, effective as of the Amendment Effective Date,
shall increase their respective Maximum Credit Amounts and Commitments in order
to increase the Aggregate Maximum Credit Amounts by increasing the Maximum
Credit Amounts and Commitment of certain Lenders (each such Person, an
“Increasing Lender”), and (b) Société Générale and Credit Suisse AG, Cayman
Islands Branch (each such Person, an “Exiting Lender”) are exiting the Agreement
and each Exiting Lender is having its respective Maximum Credit Amount and
Commitment reduced to zero and all amounts then owing to it paid in full.

4.2 The Administrative Agent and the Borrower hereby consent to (a) each
Increasing Lender’s acquisition of an increased interest in the Aggregate
Maximum Credit Amounts and

 

12



--------------------------------------------------------------------------------

Commitments and (b) each Exiting Lender assigning its interest in the Aggregate
Maximum Credit Amounts and Commitments. The Administrative Agent and the
Borrower, together with the Lenders (including each Exiting Lender), waive
(i) any requirement that an Assignment or Assumption or other documentation be
executed in connection with such reallocation and (ii) the payment of any
processing and recordation fee to the Administrative Agent. Notwithstanding the
foregoing, the reallocation of the Aggregate Maximum Credit Amounts and
Commitments among the Lenders shall be deemed to have been consummated pursuant
to the terms of the Assignment and Assumption attached as Exhibit G to the
Credit Agreement as if the Lenders had executed an Assignment and Assumption
with respect to such reallocation.

4.3 On the Amendment Effective Date and after giving effect to such increases
and the exit of each Exiting Lender, the Maximum Credit Amounts and Applicable
Percentage of each Lender shall be as set forth on Annex I of this First
Amendment and such Annex I shall supersede and replace the existing Annex I to
the Credit Agreement. On or after the Amendment Effective Date, if the face
amount of the Note held by any Increasing Lender is less than its Maximum Credit
Amount after giving effect to the increase contemplated by this Amendment, then
the Borrower will deliver to each such Increasing Lender a Note payable to the
order of such Lender in a principal amount equal to its Maximum Credit Amount
after giving effect to such increase, and otherwise duly completed. Each Exiting
Lender and each Increasing Lender receiving a replacement Note agrees to
promptly thereafter return to Borrower the previously issued Note held by such
Lender marked canceled or otherwise similarly defaced.

Section 5. Conditions Precedent. This First Amendment shall not become effective
until the date (the “Amendment Effective Date”) on which each of the following
conditions is satisfied (or waived in accordance with Section 12.02):

5.1 The Administrative Agent shall have received from each of the Lenders,
counterparts (in such number as may be requested by the Administrative Agent) of
this First Amendment signed on behalf of such Person.

5.2 The Administrative Agent, the Arranger and the Lenders shall have received
all fees and amounts due and payable on or prior to the Amendment Effective
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.

5.3 The Administrative Agent shall have received a certificate of the Secretary
or an Assistant Secretary of the Borrower and each Guarantor setting forth
(a) resolutions of its board of directors with respect to the authorization of
the Borrower or such Guarantor to execute and deliver the Loan Documents to
which it is a party and to enter into the transactions contemplated in those
documents, (b) the officers of the Borrower or such Guarantor (i) who are
authorized to sign the Loan Documents to which the Borrower or such Guarantor is
a party and (ii) who will, until replaced by another officer or officers duly
authorized for that purpose, act as its representative for the purposes of
signing documents and giving notices and other communications in connection with
this Agreement and the transactions contemplated hereby, (c) specimen signatures
of such authorized officers, and (d) the organizational documents of the
Borrower and such Guarantor, certified as being true and complete. The
Administrative Agent and the Lenders may conclusively rely on such certificate
until the Administrative Agent receives notice in writing from the Borrower to
the contrary.

 

13



--------------------------------------------------------------------------------

5.4 The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the amendment to the mortgages, deeds of trust and other agreements,
instruments or certificates described or identified to in Exhibit F-1 to the
Credit Agreement reflecting the increase in the Aggregate Maximum Credit Amount.

5.5 The Administrative Agent shall have received from each Guarantor duly
executed counterparts of an agreement ratifying such Guarantor’s obligations
under the Guaranty Agreement.

5.6 The Administrative Agent shall have received an opinion of (a) Francis B.
Barron General Counsel to the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, (b) Akin Gump Strauss Hauer & Feld
LLP, special New York counsel to the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent and (c) local counsel in each of the
following states: Utah and Wyoming, in form and substance reasonably
satisfactory to the Administrative Agent.

5.7 The Administrative Agent shall be reasonably satisfied that the Security
Instruments create first priority, perfected Liens (provided that Liens which
are permitted by the terms of Section 9.03 to attach to the Mortgaged Properties
may exist and have whatever priority such Liens have at such time under
applicable law) on at least 80% of the total value of the Oil and Gas Properties
evaluated in the most recently Reserve Report.

5.8 No Default or Event of Default shall have occurred and be continuing as of
the date hereof, after giving effect to the terms of this First Amendment.

5.9 The representations and warranties of the Borrower and the Guarantors set
forth in the respective Loan Documents to which such Persons are party shall be
true and correct in all material respects on and as of the date hereof, except
to the extent any such representations and warranties are expressly limited to
an earlier date, in which case, such representations and warranties shall be
true and correct in all material respects as of such specified earlier date.

The Administrative Agent is hereby authorized and directed to declare this First
Amendment to be effective, and shall deliver written notice of the Amendment
Effective Date to Borrower, when the Administrative Agent has received documents
confirming or certifying, to the reasonable satisfaction of the Administrative
Agent, compliance with the conditions set forth in this Section 5 or the waiver
of such conditions as permitted by the Credit Agreement. Such declaration shall
be final, conclusive and binding upon all parties to the Credit Agreement for
all purposes. The Lenders hereby consent to the Administrative Agent executing
the amendments to the Security Instruments in connection with the First
Amendment.

Section 6. Miscellaneous.

 

14



--------------------------------------------------------------------------------

6.1 Confirmation. The provisions of the Credit Agreement, as amended by this
First Amendment, shall remain in full force and effect following the
effectiveness of this First Amendment. For the avoidance of doubt, this First
Amendment is a Loan Document.

6.2 Ratification and Affirmation; Representations and Warranties. The Borrower
hereby (a) acknowledges the terms of this First Amendment; (b) ratifies and
affirms its obligations under, and acknowledges, renews and extends its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect,
except as expressly amended hereby, notwithstanding the amendments contained
herein; and (c) represents and warrants to the Lenders that as of the date
hereof, after giving effect to the terms of this First Amendment: (i) all of the
representations and warranties contained in each Loan Document to which it is a
party are true and correct in all material respects, except to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall be true and correct in all
material respects as of such specified earlier date, and (ii) no Default or
Event of Default has occurred and is continuing.

6.3 Counterparts. This First Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this First Amendment by facsimile or electronic
transmission in portable document format (.pdf) shall be effective as delivery
of a manually executed counterpart hereof.

6.4 NO ORAL AGREEMENT. THIS FIRST AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

6.5 GOVERNING LAW. THIS FIRST AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

6.6 Severability. Any provision of this First Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

[SIGNATURES BEGIN NEXT PAGE]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first written above.

 

BORROWER:     BILL BARRETT CORPORATION     By:  

/s/ Fredrick J. Barrett

    Name:   Fredrick J. Barrett     Title:   Chief Executive Officer

 

SIGNATURE PAGE TO FOURTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

S-16



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     JPMORGAN CHASE BANK, N.A.     By:  

/s/ Ryan Fuessel

    Name:   Ryan Fuessel     Title:   Senior Vice President

 

SIGNATURE PAGE TO FIRST AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

S-17



--------------------------------------------------------------------------------

LENDERS:     JPMORGAN CHASE BANK, N.A.     By:  

/s/ Ryan Fuessel

    Name:   Ryan Fuessel     Title:   Senior Vice President

 

SIGNATURE PAGE TO FIRST AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

S-18



--------------------------------------------------------------------------------

BMO HARRIS FINANCING, INC. By:  

/s/ Gumaro Tijerna

Name:   Gumaro Jijerna Title:   Director

 

SIGNATURE PAGE TO FIRST AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

S-19



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A. By:  

/s/ Sarah Thomas

Name:   Sarah Thomas Title:   Vice President

 

SIGNATURE PAGE TO FIRST AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

S-20



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:  

/s/ Stephen J. Hoffman

Name:   Stephen J. Hoffman Title:   Managing Director

 

SIGNATURE PAGE TO FIRST AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

S-21



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS By:  

/s/ Michael Getz

Name:   Michael Getz Title:   Vice President By:  

/s/ Marcus M. Tarkington

Name:   Marcus M. Tarkington Title:   Director

 

SIGNATURE PAGE TO FIRST AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

S-22



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:  

/s/ Daria Mahoney

Name:   Daria Mahoney Title:   Vice President

 

SIGNATURE PAGE TO FIRST AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

S-23



--------------------------------------------------------------------------------

COMPASS BANK By:  

/s/ Greg Determann

Name:   Greg Determann Title:   Senior Vice President

 

SIGNATURE PAGE TO FIRST AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

S-24



--------------------------------------------------------------------------------

BANK OF SCOTLAND plc By:  

/s/ Karen Weich

Name:   Karen Weich Title:   Vice President

 

SIGNATURE PAGE TO FIRST AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

S-25



--------------------------------------------------------------------------------

UNION BANK, N.A. (formerly known as Union

Bank of California, N.A.)

By:  

/s/ Whitney Randolph

Name:   Whitney Randolph Title:   Vice President

 

SIGNATURE PAGE TO FIRST AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

S-26



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA By:  

/s/ John Franzell

Name:   John Franzell Title:   Director

 

SIGNATURE PAGE TO FIRST AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

S-27



--------------------------------------------------------------------------------

COMERICA BANK By:  

/s/ Caroline M. McClurg

Name:   Caroline M. McClurg Title:   Senior Vice President

 

SIGNATURE PAGE TO FIRST AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

S-28



--------------------------------------------------------------------------------

SUNTRUST BANK By:  

/s/ Yann Pirio

Name:   Yann Pirio Title:   Director

 

SIGNATURE PAGE TO FIRST AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

S-29



--------------------------------------------------------------------------------

BOKF, N.A. (formerly known as Bank of Oklahoma, N.A.) By:  

/s/ Guy C. Evangelista

Name:   Guy C. Evangelista Title:   Senior Vice President

 

SIGNATURE PAGE TO FIRST AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

S-30



--------------------------------------------------------------------------------

BNP PARIBAS By:  

/s/ Matt Turner

Name:   Matt Turner Title:   Vice President

 

BNP PARIBAS By:  

/s/ Ed Pak

Name:   Ed Pak Title:   Director

 

SIGNATURE PAGE TO FIRST AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

S-31



--------------------------------------------------------------------------------

BARCLAYS BANK PLC By:  

/s/ Allen Huang

Name:   Allen Huang Title:   AVP

 

SIGNATURE PAGE TO FIRST AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

S-32



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA By:  

/s/ Mark Walton

Name:   Mark Walton Title:   Authorized Signatory

 

SIGNATURE PAGE TO FIRST AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

S-33



--------------------------------------------------------------------------------

GUARANTY BANK AND TRUST COMPANY By:  

/s/ Gail J. Nofsinger

Name:   Gail J. Nofsinger Title:   Senior Vice President

 

SIGNATURE PAGE TO FIRST AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

S-34



--------------------------------------------------------------------------------

Exiting Lenders: Each Exiting Lender hereby signs solely for the purpose of
Section 4 and assigning its Maximum Credit Amount and Commitment.

 

SOCIÉTÉ GÉNÉRALE By:   /s/ Stephen W. Warfel Name:   Stephen W. Warfel Title:  
Managing Director

 

SIGNATURE PAGE TO FIRST AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

S-35



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH By:  

/s/ Nupur Kumar

Name:   Nupur Kumar Title:   Vice President

 

By:  

/s/ Michael Spaight

Name:   Michael Spaight Title:   Associate

 

SIGNATURE PAGE TO FIRST AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

S-36



--------------------------------------------------------------------------------

Annex I

ANNEX I

LIST OF MAXIMUM CREDIT AMOUNTS

Aggregate Maximum Credit Amounts

 

Name of Lender

   Applicable
Percentage     Maximum Credit
Amount  

JPMorgan Chase Bank, N.A.

     10.0000 %    $ 90,000,000.00   

BMO Harris Financing, Inc.

     8.3333 %    $ 75,000,000.00   

Wells Fargo Bank, N.A.

     8.3333 %    $ 75,000,000.00   

Bank of America, N.A.

     8.3333 %    $ 75,000,000.00   

Deutsche Bank Trust Company Americas

     8.3333 %    $ 75,000,000.00   

U.S. Bank National Association

     8.3333 %    $ 75,000,000.00   

Compass Bank

     8.3333 %    $ 75,000,000.00   

Bank of Scotland plc

     5.0000 %    $ 45,000,000.00   

Union Bank, N.A. (formerly known as Union Bank of California, N.A.)

     5.0000 %    $ 45,000,000.00   

Bank of Nova Scotia

     5.0000 %    $ 45,000,000.00   

Comerica Bank

     5.0000 %    $ 45,000,000.00   

SunTrust Bank

     5.0000 %    $ 45,000,000.00   

BOKF, N.A.

     3.8889 %    $ 35,000,000.00   

BNP Paribas

     3.8889 %    $ 35,000,000.00   

Barclays Bank plc

     2.7778 %    $ 25,000,000.00   

Goldman Sachs Bank USA

     2.7778 %    $ 25,000,000.00   

Guaranty Bank and Trust Company

     1.6667 %    $ 15,000,000.00   

TOTAL

     100 %    $ 900,000,000.00   

 

ANNEX I



--------------------------------------------------------------------------------

SCHEDULE 9.02

EXISTING DEBT

$172,500,000 5.000% Convertible Senior Notes due 2028

$250,000,000 9.875% Senior Notes due 2016

$400,000,000 7.625% Senior Notes due 2019